DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claim 1 is amended.
No claims are canceled.
Claims 2-20 are newly added. 
Claims 1-20 are presented for examination.

Applicant is reminded to use proper change identifiers in their amendments. In the preliminary amendment of 4/28/2020, claim 1 was amended to remove subject matter but corresponding new matter is not underlined. Please be aware that while clear this time and treated under the merits, this could be treated as non-complaint in the future.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 3, 5, 6, 7, 8, 12, 13, 15, 19, and 20  are provisionally rejected on the ground of nonstatutory non-obvious type double patenting over claims 1, 2, 3, 4, and 8 of Co-pending Application 16835209 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.

Instant Application 16/835,203
Co-pending Application 16835209
Combined claims 1, 5 and 6 maps to
Combined claims 1, 3 and 4
Combined claims 8, 12 and 13 maps to
Combined claims 1, 3 and 4
Combined claims 15, 19 and 20 maps to
Combined claims 1, 3 and 4
Claim 3 maps to
Claim 2
Claim 7 maps to 
Claim 8



Claims 1, 8 and 15  are provisionally rejected on the ground of nonstatutory non-obvious type double patenting over claims 1, 2, 3, and 5 of Co-pending Application 16835215 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Instant Application 16/835,203
Co-pending Application 16835215
Claim 1, 8, and 15 maps to 
Combined claims 1, 2, 3 and 5



Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20  are provisionally rejected on the ground of nonstatutory non-obvious type double patenting over claims 1 of Co-pending Application 16835204 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Instant Application 16/835,203
Co-pending Application 16835204
Combined Claims 1, 5, and 6 maps to
Claim 1
Combined claims 8, 12 and 13 maps to
Claim 1
Combined claims 15, 19 and 20 maps to
Claim 1



Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory obviousness-type type double patenting over combined claims 1 and 3 and claim 6 is rejected over claim 7 of Co-pending Application 16017926 in view of Lienhart et al. (US 20060187358). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter or they are obvious variation of combined claims 1, 3 and claim 7 of Co-pending Application 16017926.

Instant Application 16/835,203
Co-pending Application 16017926
Claim 1, 8, and 15 maps to
Combined claims 1 and 3
Claim 6 maps to
Claim 7


Combined claims 1 and 3 of Co-pending Application 16017926 claims inventive steps same as of the inventive steps in claims 1, 8, and 15 of instant application. However combined claims 1 and 3 of Co-pending Application 16017926 does not claim limitations, “receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display”.
Lienhart disclose, receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display (par. 0092 discloses once it is determined that incoming video stream is an advertisement, ad substitution occurs (as disclosed in par. 0139 ad substitution), the default advertisement (i.e. first media content of programing stream of first sequence of media content) is replaced with targeted advertisement (i.e. second media content), par. 0057 discloses detection/replacement device 230 (i.e. server that providers targeted advertisement) that detects and replaces advertisement with targeted advertisement). 
receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display” as taught by Lienhart, to provide the targeted content to viewer, as disclosed in Lienhart 0004 and 0054.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 

Independent claims 1, 8, and 15 recites the limitation, “(ii) generates second comparison fingerprint data, representing current media content being received and presented by the client device, (iii) compares the accessed reference fingerprint data with the generated second comparison fingerprint data, and (iv) determines, based on comparing the accessed reference fingerprint data with the generated second comparison fingerprint data, whether the current media content is a continuation of the first sequence of media content”. 
Examiner could not find support in applicant’s disclosure for such feature of, generating second comparison fingerprint for comparison with reference fingerprints of reference content corresponding to the first sequence of media content to identify whether the second sequence of media content is a continuation of the first sequence of media content.
Therefore specification does not provide written description to support the limitations “(ii) generates second comparison fingerprint data, representing current media content being received and presented by the client device, (iii) compares the accessed reference fingerprint data with the generated second comparison fingerprint data, and (iv) determines, based on comparing the accessed reference fingerprint data with the generated second comparison fingerprint data, whether the current media content is a continuation of the first sequence of media content”.


  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 8, and 15 recites the limitation, “(ii) generates second comparison fingerprint data, representing current media content being received and presented by the client device, (iii) compares the accessed reference fingerprint data with the generated second comparison fingerprint data, and (iv) determines, based on comparing the accessed reference fingerprint data with the generated second comparison fingerprint data, whether the current media content is a continuation of the first sequence of media content”. 

Therefore specification does not provide written description to support the limitations “(ii) generates second comparison fingerprint data, representing current media content being received and presented by the client device, (iii) compares the accessed reference fingerprint data with the generated second comparison fingerprint data, and (iv) determines, based on comparing the accessed reference fingerprint data with the generated second comparison fingerprint data, whether the current media content is a continuation of the first sequence of media content”. There is insufficient antecedent basis for this limitation, between specification and claims, Appropriate correction is required.

.
Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 


Examiner could not find support in applicant’s disclosure for such feature of, generating second comparison fingerprint for comparison with reference fingerprints of reference content corresponding to the first sequence of media content to identify whether the second sequence of media content is a continuation of the first sequence of media content.
Therefore specification does not provide written description to support the limitations “(ii) generates second comparison fingerprint data, representing current media content being received and presented by the client device, (iii) compares the accessed reference fingerprint data with the generated second comparison fingerprint data, and (iv) determines, based on comparing the accessed reference fingerprint data with the generated second comparison fingerprint data, whether the current media content is a continuation of the first sequence of media content”; therefore specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Beletski et al. (US 20080256115).

Regarding claim 2, Beletski discloses, a method comprising:
receiving and presenting, by a client device, a first sequence of media content (par. 0046, fig.1 discloses devices capable of presenting media 102, the media may be television, radio, webcast, podcast and/or other type of media that can be presented);
operating, by the client device, in a discovery mode, wherein, while operating in the discovery mode, the client device (i) generates first comparison fingerprint data representing the first sequence of media content (par. 0056, fig. 3 discloses, method for locally detecting the end/change of a song played via a radio on a device in accordance with the present invention, the device calculates 300 a fingerprint for a song that has not yet been recognized) and (ii) sends the generated first comparison fingerprint data to a server for identification of the first sequence of media content based on the first comparison fingerprint data (par. 0056 discloses, the calculated fingerprint is sent 302 to a server(s) for song recognition. The server compares 304 the received fingerprint to a database to ultimately locate the song metadata corresponding to the received fingerprint, i.e. sending generated comparison ); and 
responsive to identifying the first sequence of media content, transitioning, by the client device, from operating in the discovery mode to operating in a tracking mode, wherein, while operating in the tracking mode (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference fingerprint for the song as it plays on device, i.e. as once it is discovered that what song is being played, reference fingerprint data is sent to device playing the media content for future comparison with generated fingerprint as media gets played further, i.e. tracking the media being played whether it is still playing or changed (as disclosed in par. 0054 and fig. 2B), therefore operating in tracking mode different from discovery or identification mode), the client device (i) accesses reference fingerprint data corresponding to the identified first sequence of media content , (ii) generates second comparison fingerprint data, representing current media content being received and presented by the client device, (iii) compares the accessed reference fingerprint data with the generated second comparison fingerprint data (par. 0059 discloses the device calculates 318 more fingerprints for the currently-playing song. The newly calculated fingerprint is compared 320 to the received, reference fingerprint data, i.e. device generates more fingerprints of current portion of song being played and accesses received reference fingerprint for comparison with newly generated fingerprint of current portion of media content being played), and (iv) determines, based on comparing the accessed reference fingerprint data with the generated second comparison fingerprint data, whether the current media content is a continuation of the first sequence of media content (par. 0059 discloses, If there is a match 322, this indicates that the same song is still playing, and the device continues to calculate 318 more fingerprints, i.e. determining that currently playing portion of media content is continuation of previous portion therefore same media content is still playing). 

Regarding claim 2, The method of claim 1,, 
Beletski further discloses, further comprising:
while operating in the discovery mode, the client device presenting the first sequence of media content that is received by the client device (par. 0057 discloses, while the device initially calculates some fingerprint data that can be used by the server to locate the particular song, the song is likely different at a point midway through the song than it was at the time the initial fingerprint was calculated, i.e. while operating to discover identification of what media being played, the device is playing initial portion of media content ); and
while operating in the tracking mode, the client device presenting the current media content being received by the client device (par. 0057 discloses ,  fingerprint data for the entire song, which can then be sent to the device, this fingerprint thus serves as a reference for comparison to the song as it plays on the device, i.e. while operating to track if media is still being played or not, media is presenting different portion as media plays on the device).


Regarding claim 3, The method of claim 1, 
Beletski further discloses, wherein, while operating in the tracking mode, the client device refrains from sending any comparison fingerprint data to the server for comparison with the plurality of reference fingerprints (par. 0057 discloses fingerprint data for the entire song may be stored with the song's metadata, which can then be sent to the device. this fingerprint thus serves as a reference for comparison to the song as it plays on the device, par. 0044 discloses detection of current media playing ends is accomplished by continues fingerprint transmission (i.e. to server) This continuous, repetitive activity places significant stress on the network and involved components, and creates network delay, present invention improves the timing in detecting the end of songs or other media items, and reduces the quantity of data traversing the network, i.e. during the tracking whether media is still playing or has ended is done by local fingerprint comparison with reference fingerprint and therefore continues sending of fingerprint to server is avoided).

Regarding claim 4, The method of claim 1, 
Beletski further discloses, wherein, accessing the reference fingerprint data while operating in the tracking mode comprises the client device receiving the reference fingerprint data from the server (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the ).

Regarding claim 5, The method of claim 1, 
Beletski further discloses, wherein, while operating in the tracking mode, the client device determining whether the current media content is a continuation of the first sequence of media content comprises the client device determining that the current media content is not a continuation of the first sequence of media content (par. 0048 discloses the device 100 partakes in a new fingerprint calculation, which involves calculating a fingerprints for a song or other content item that has not yet been recognized or identified, i.e. operating in discovering mode to generate new fingerprint to recognize or identify media content (e.g. media being played), par. 0050 discloses, the network element 110 also provides actual fingerprint data (i.e. reference fingerprints) for the currently played song/content, the device 100 can then compare this actual fingerprint data to repeatedly calculated fingerprint data to determine 106 when that currently played song or other content has stopped playing), and wherein the method further comprises, based on the determining, reentering the discovery mode (par. 0050 disclose, when the content termination determination 106 indicates that the song/media item has stopped or changed to another media item, then a new fingerprint calculation can be executed to obtain new associated data, i.e. once it is determined that media being played has changed, go back to new fingerprint calculation to discover the or recognize the content being played).

Regarding claim 6, The method of claim 5, 
Beletski further discloses, further comprising:
after reentering the discovery mode, the client device (i) generating third comparison fingerprint data representing the current media content and (i) sending the generated third comparison fingerprint data to the server for identification of the current media content based on the third comparison fingerprint data (as disclosed in par. 0050 as device goes back to new fingerprint calculation execution, steps of par. 0048-0050 gets repeated which includes generating fingerprint again (i.e. third or another comparison fingerprint) of changed media content, send generated fingerprint to network element 110 (i.e. server) to identify the current media).

Regarding claim 8, Beletski discloses, a non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by one or more processors of a client device, cause the client device to perform operations comprising (see par. 0078-0079, processing unit includes one or more processor,  processing, the storage/memory 912 may include an operating system and various program and data modules associated with the present invention);
receiving and presenting a first sequence of media content (par. 0046, fig.1 discloses devices capable of presenting media 102, the media may be television, radio, webcast, podcast and/or other type of media that can be presented);
operating in a discovery mode, wherein, while operating in the discovery mode, the client device (i) generates first comparison fingerprint data representing the first sequence of media content (par. 0056, fig. 3 discloses, method for locally detecting the end/change of a song played via a radio on a device in accordance with the present invention, the device calculates 300 a fingerprint for a song that has not yet been recognized)and (ii) sends the generated first comparison fingerprint data to a server for identification of the first sequence of media content based on the first comparison fingerprint data (par. 0056 discloses, the calculated fingerprint is sent 302 to a server(s) for song recognition. The server compares 304 the received fingerprint to a database to ultimately locate the song metadata corresponding to the received fingerprint, i.e. sending generated comparison (i.e. calculated) fingerprint to server to be used for comparison, for identification of media being played, identifying media content = operating in discovery mode); and
responsive to identifying the first sequence of media content, transitioning from operating in the discovery mode to operating in a tracking mode, wherein, while operating in the tracking mode (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference fingerprint for the song as it plays on device, i.e. as once it is discovered that what song is being played, reference fingerprint data is sent to device playing the media content for future comparison with generated fingerprint as media gets played further, i.e. tracking the media being played whether it is still playing or changed (as disclosed in par. 0054 and fig. 2B), therefore operating in tracking mode , the client device (i) accesses reference fingerprint data corresponding to the identified first sequence of media content , (ii) generates second comparison fingerprint data, representing current media content being received and presented by the client device, (iii) compares the accessed reference fingerprint data with the generated second comparison fingerprint data (par. 0059 discloses the device calculates 318 more fingerprints for the currently-playing song. The newly calculated fingerprint is compared 320 to the received, reference fingerprint data, i.e. device generates more fingerprints of current portion of song being played and accesses received reference fingerprint for comparison with newly generated fingerprint of current portion of media content being played), and (iv) determines, based on comparing the accessed reference fingerprint data with the generated second comparison fingerprint data, whether the current media content is a continuation of the first sequence of media content (par. 0059 discloses, If there is a match 322, this indicates that the same song is still playing, and the device continues to calculate 318 more fingerprints, i.e. determining that currently playing portion of media content is continuation of previous portion therefore same media content is still playing). 

Regarding claim 9, Beletski meets the claim limitations as set forth in claim 2.

Regarding claim 10, Beletski meets the claim limitations as set forth in claim 3.

Regarding claim 11, Beletski meets the claim limitations as set forth in claim 4.

Regarding claim 12, Beletski meets the claim limitations as set forth in claim 5.

Regarding claim 13, Beletski meets the claim limitations as set forth in claim 6.

Regarding claim 15, Beletski discloses, a client device comprising one or more processors and a non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by the one or more processors (see par. 0078-0079, processing unit includes one or more processor,  processing, the storage/memory 912 may include an operating system and various program and data modules associated with the present invention), cause the client device to perform operations comprising:
receiving and presenting a first sequence of media content (par. 0046, fig.1 discloses devices capable of presenting media 102, the media may be television, radio, webcast, podcast and/or other type of media that can be presented);
operating in a discovery mode, wherein, while operating in the discovery mode, the client device (i) generates first comparison fingerprint data representing the first sequence of media content (par. 0056, fig. 3 discloses, method for locally detecting the end/change of a song played via a radio on a device in accordance with the present invention, the device calculates 300 a fingerprint for a song that has not yet been recognized)and (ii) sends the generated first comparison fingerprint data to a server for identification of the first sequence of media content based on the first comparison fingerprint data (par. 0056 discloses, the calculated fingerprint is sent 302 to a server(s) for song recognition. The server compares 304 the received fingerprint to a database to ultimately locate the song metadata corresponding to the received fingerprint, i.e. sending generated comparison (i.e. calculated) fingerprint to server to be used for comparison, for identification of media being played, identifying media content = operating in discovery mode); and
responsive to identifying the first sequence of media content, transitioning from operating in the discovery mode to operating in a tracking mode, wherein, while operating in the tracking mode (par. 0057 If it is determined that the song metadata is located in the database, the server sends the song metadata to the device, and in one embodiment also sends fingerprint data corresponding to the song to the device to be served as reference fingerprint for the song as it plays on device, i.e. as once it is discovered that what song is being played, reference fingerprint data is sent to device playing the media content for future comparison with generated fingerprint as media gets played further, i.e. tracking the media being played whether it is still playing or changed (as disclosed in par. 0054 and fig. 2B), therefore operating in tracking mode different from discovery or identification mode), the client device (i) accesses reference fingerprint data corresponding to the identified first sequence of media content , (ii) generates second comparison fingerprint data, representing current media content being received and presented by the client device, (iii) compares the accessed reference fingerprint data with the generated second comparison fingerprint data (par. 0059 discloses the device calculates 318 more fingerprints for the , and (iv) determines, based on comparing the accessed reference fingerprint data with the generated second comparison fingerprint data, whether the current media content is a continuation of the first sequence of media content (par. 0059 discloses, If there is a match 322, this indicates that the same song is still playing, and the device continues to calculate 318 more fingerprints, i.e. determining that currently playing portion of media content is continuation of previous portion therefore same media content is still playing). 

Regarding claim 16, Beletski meets the claim limitations as set forth in claim 2.

Regarding claim 17, Beletski meets the claim limitations as set forth in claim 3.

Regarding claim 18, Beletski meets the claim limitations as set forth in claim 4.

Regarding claim 19, Beletski meets the claim limitations as set forth in claim 5.

Regarding claim 20, Beletski meets the claim limitations as set forth in claim 6.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 7 and 14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Beletski et al. (US 20080256115), in view of Lienhart et al. (US 20060187358).

Regarding claim 7, the method of claim 5, 
Beletski does not disclose, wherein the first sequence of media content corresponds to a first channel, and wherein the current media content corresponds to a second channel that is different from the first channel.
Lienhart further discloses, wherein the first sequence of media content corresponds to a first channel, and wherein the second sequence of media content corresponds to a second channel that is different from the first channel (par. 0140 discloses identifying incoming video stream by identifying portion of video stream containing channel identification, i.e. sequence of media is from first channel,   par. 0141 discloses detecting channel change by comparing features of successive 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beletski, by teaching of first sequence of media content corresponds to a first channel and second sequence of media content corresponds to a second channel that is different from the first channel, as taught by Lienhart, to detect the channel change by detecting channel information, as disclosed in Lienhart par. 0005-0140.

Regarding claim 14, Beletski in view of Lienhart meets the claim limitations as set forth in claim 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423